I should like to
congratulate you, Sir, on your election as President of this
session of the General Assembly. Your well-known skills
and your vast knowledge of the United Nations augur well
for the success of the session’s work.
I should like to pay a tribute to your predecessor as
President, Mr. Stoyan Ganev, former Foreign Minister of
Bulgaria, for work well done.
I should also like to express my appreciation to the
Secretary-General for the dynamism he has brought to
United Nations activities, for his constant efforts to
contribute to the betterment of the Organization and for his
personal commitment to reforming the Secretariat structures
and improving the Organization’s efficiency in the discharge
of its functions and duties.
We live in a time of great hopes. The political events
of the recent past have greatly facilitated adherence to
democratic values, while at the same time they have
contributed to the world movement in favour of respect for
human rights and have promoted the world’s awareness of
the necessity for urgent measures to improve the living
conditions of all peoples as well as the planet’s environment.
Indeed, in a short period of time a substantial number
of countries have, against all odds, attained their
independence and recovered their freedom. The ideological
confrontation of the past has been replaced by political
cooperation between countries, and conflicts with a long
history, such as the struggle against apartheid and the
situation in the Middle East, seem finally to be close to a
negotiated solution. On the other hand, democracy, as a
desirable system of government, has gained an
unprecedented dimension and support, although much
remains to be done to consolidate it.
These are indeed political developments of the greatest
importance that shape and at the same time are the result of
a world in profound transformation. That transformation
bodes well for a more stable future in the relations between
nations and peoples. While on the one hand these changes
augur well for a better, more humane and more just and 
stable world, they have, on the other hand, been
accompanied by the resurgence of many conflicts, most of
them of an internal nature. Indeed, in many regions of the
world, especially in Europe and in Africa, ancient ethnic
rivalries or internal struggles for power have turned into
open conflicts, leaving a trail of death and destruction,
spawning millions of refugees and displaced persons and
giving rise to regional instability.
I have been witnessing with deep concern the
development of many of these conflicts in Africa, which
have a negative impact not only on the countries involved
but on the entire region. At a time when all our efforts and
resources should be put to good use to assist the
development of our countries and continent and to create
better living conditions for our peoples, we have come to
realize that the scarce resources that we still have in our
countries are wasted on the fire of armed conflicts, and the
few economic structures that were left are being sacrificed
to violence.
The armed conflicts that appear to proliferate almost
everywhere seem to elude the efforts of the United Nations.
In most of these conflicts, the world has been faced with
tremendous difficulties in containing and managing them,
notwithstanding the constant efforts of the Security Council
and the Secretary General.
Such is the case of the conflict in Angola, a sister
country whose suffering people have for more than 30 years
endured the horrors of war, the anxiety of constant instability
and the uncertainty of the future. Despite the enormous
efforts made, especially by the United Nations, the conflict
in Angola continues to cause death and the destruction of the
country. The international community had placed great
hopes in the elections of September last year that were
supervised by this Organization. We all expected that those
elections would be the last step in a peace process that
would finally put an end to decades of destruction and give
birth to a new and democratic Angola, thus creating the
climate of political and social harmony in the country so
much needed for its development.
Instead, the events that followed the elections have been
regrettably translated into a violent and tragic situation
known to the whole world, a situation which is a cause of
deep concern to us all and in which many thousands of lives
are being lost, while the suffering of the population that has
lasted so long continues and the destruction of cities and the
economic infrastructure goes on. Unfortunately, the repeated
mediation efforts of the United Nations and other forums
and entities, geared towards obtaining a cease-fire and the
resumption of the Bicesse process, have so far not attained
the expected results.
There should be no illusions, for, as the long history of
this conflict has abundantly demonstrated, no military victory
can guarantee lasting peace and stability and the prosperity
of the country. I do not envisage any alternative to
negotiations if peace is to prevail as a goal to be achieved
by all in Angola. The use of violent means following the
elections cannot be justified and, indeed, shows blatant
disregard for the sovereign will of the people, which was
expressed freely and fairly, as certified by the international
community.
I sincerely hope that, worn out by a protracted and
devastating war, faced with a country whose economic
structure has been destroyed and touched by the social and
human drama caused by the hostilities, the parties to the
conflict, especially UNITA, will rise to the moment and,
moved by political realism, lend the negotiations the much-
needed political will and seriousness, thereby demonstrating
the magnanimity that the security and the well-being of the
Angolan people require.
The Angolan experience is a lesson that should be taken
into consideration by the Organization in managing or
assisting in the management of other conflicts. One such
case is the conflict in Mozambique, a country to which Cape
Verde is linked by fraternal ties. My country, as a member
of the Security Council, has been following the situation in
Mozambique very closely and with particular interest. After
many years of war, peace seems finally to prevail in that
country. The General Peace Agreements concluded last year
defined the framework for the attainment of final and lasting
peace. I therefore ascribe the utmost importance to the
observance and timely implementation of these Agreements
by both parties. It is a moral duty to the people of
Mozambique, who are still going through the hardships of
day-to-day life and who legitimately aspire to a future of
peace, harmony and progress, that these Agreements be
respected and abided by.
The positive steps taken lately in this regard give me
grounds for hope. In this context, I consider particularly
important the dialogue that has started between the President
of the Republic of Mozambique, Mr. Joaquim Chissano and
the President of RENAMO, Mr. Afonso Dhlakama. I hope
that that dialogue will continue on a regular basis with a
view to facilitating the removal of obstacles that might arise
during the implementation of the peace agreements, so as to
enable the elections to take place on the scheduled date. I
appeal to both parties to exert all their efforts with a view to
Forty-eighth session - 4 October l993 3
expediting the implementation of key aspects of the
Agreements before the elections, namely, the demobilization
and the cantonment of troops and the formation of the
national army of Mozambique.
I should also like to refer to the conflict in Liberia,
which has been the focus of the attention of the countries of
the West African subregion to which my own country
belongs.
The conflict in Liberia has caused much destruction and
the loss of thousands of lives, and has inflicted enormous
pain and suffering on the population. It has been a source
of constant concern to the countries of our subregion. The
Cotonou Agreement, a decisive step in the quest for a lasting
peaceful solution to the conflict, is the result of the
international community’s commendable efforts to establish
peace in Liberia, efforts in which the Economic Community
of West African States (ECOWAS) played a pivotal role.
The recent Security Council decision to deploy an
Observer Mission in Liberia (UNOMIL) to assist, in
coordination with the forces of the ECOWAS Military
Observer Group, in the implementation of the Cotonou
Agreement is an appropriate and commendable one. I
appeal to all the parties involved to abide by their
obligations and cooperate with the United Nations and
ECOWAS in order to secure the timely implementation of
the peace agreement and the holding of the legislative and
presidential elections on the scheduled date at the beginning
of next year.
The situation in Somalia is one of the most tragic
conflicts of modern times. This tragedy has resulted in the
loss of hundreds of thousands of lives and in the
disintegration of the country’s civil society and
administrative structures. The Security Council’s timely
decision to involve the United Nations in the management of
the conflict and the humanitarian action of various
organizations and entities have changed the situation in
Somalia and created the conditions for the return of
normalcy to the country.
I commend the internationalist and humanitarian role of
the United Nations Operation in Somalia (UNOSOM), whose
presence there has contributed much to eliminating famine,
re-establishing order and guaranteeing the security of the
population, despite the condemnable and deliberate attacks
to which the Operation has been subjected.
It is imperative that immediate efforts be made, in
accordance with the last decision of the Security Council, to
accelerate the process of consultations and contacts with all
the parties and forces in Somalia, with a view to creating a
climate of security there and bringing political harmony and
administrative normalcy to the country.
On a more positive note, it is encouraging to see the
progress made in the negotiations to bring the regime of
apartheid to an end. The announcement of the establishment
of a Transitional Executive Council is a major event in the
long struggle against apartheid which will finally be
eliminated with the holding of democratic elections next
year.
Notwithstanding the substantial progress made over the
years in the field of peaceful solution of inter-State conflicts,
the tendency still persists in some countries to solve conflicts
with other countries through the use of force. The conflict
between Iraq and Kuwait illustrates well such a tendency,
which led to the disastrous Gulf war. Despite the tragic
lesson taught by this war and the various resolutions adopted
by the Security Council, much tension still exists between
the two countries. I hold it to be of fundamental importance
to peace in the region that the two sister countries live
together as good neighbours and respect their common
borders, in accordance with the relevant Security Council
resolutions.
Not long ago, we all thought that the conditions for
peace and stability in the world had finally arrived, since the
danger of a super-Power military confrontation and the
rivalry between the two blocs had disappeared with the end
of the cold war. However, we are now, paradoxically,
confronted as never before with a series of armed conflicts.
The time has come for a deep collective reflection in order
to identify ways to contain these conflicts. At the same
time, preventive measures should be adopted to eliminate or
diminish the possibility of potential conflicts degenerating
into armed confrontation. Preventing conflicts is the most
secure and least expensive way of saving lives and
preserving international peace and security.
The Secretary-General’s "Agenda for Peace" contains
a series of ideas and recommends a number of measures for
the management, control and prevention of armed conflicts.
I believe that most of the measures proposed by the
Secretary-General, in particular those having to do with
preventive diplomacy, should be put into practice as soon as
possible.
4 General Assembly - Forty-eighth session
The United Nations and the regional organizations
should be able to create effective mechanisms to control
potential conflicts and to eliminate the political and social
conditions which spawn them. We should bear in mind that
the majority of the armed conflicts which today affect almost
all regions of the world are internal, though some have
international implications because of their repercussions on
the peace and stability of neighbouring countries. If we
want to prevent such armed conflicts, we should be able to
address their root causes.
Amongst these root causes, attention should be focused
on the limitations imposed by the denial of effective
participation by all citizens in the process of the governance
of their country, as well as on the violence resulting from
disrespect for the fundamental human rights of the individual
or of ethnic or religious groups.
I believe - and this is demonstrated by our own
democratic experience in Cape Verde - that the internal
stability of a country and the social harmony among its
various groups have much to gain when all citizens are able
to exercise freely, fairly and fully their political rights by
participating in the definition of their country’s destiny,
choosing their system of Government and freely and
periodically selecting their Government leaders.
The changes that have taken place in the international
scene have unequivocally demonstrated the importance of the
protection of human rights for all countries. Indeed, the
respect for and the promotion of these rights have gained a
global dimension and are today one of the most visible
global issues on the international agenda. My country has
a Constitution enshrining a vast list of fundamental rights,
and the respect for human rights is one of the most
important pillars of its internal and external policies. We
therefore welcome the central role that the protection of
human rights has today on the agenda of nations. Cape
Verde is deeply committed to the cause of human rights
promotion. Our policies and Government actions are guided
not only by humanistic considerations but also by practical
motives, for we believe that the respect for human rights
introduces an equilibrium that creates internal conditions
favourable to economic development and social harmony.
I therefore find it all the more difficult to accept the
precarious human-rights situation in which the people of
East Timor find themselves. In this regard, I encourage the
Secretary-General to pursue his efforts with a view to
finding a negotiated solution to the question of East Timor.
In a world fraught with ethnic conflicts, respect for the rights
of minorities should deserve the best of our attention and
requires a deeper national awareness and better international
protection as well.
I commend all those countries that have actively been
promoting, at the world level, the cause of human rights.
However, I think that such promotion must not be selective.
For my country, the situation in which migrant workers find
themselves in certain receiving States is an equally important
human-rights issue.
Since Cape Verde is a country with an emigrant
community abroad that is larger than the island’s resident
population, I cannot miss this opportunity to express my
deep concern about the hurdles and difficulties that migrant
workers are increasingly facing in certain receiving
countries, difficulties that, in some cases, amount to flagrant
violations of their fundamental human rights.
It is unfortunate to note that in many countries,
including some developed countries, the rights of migrant
workers are being neglected or simply forgotten. The
worsening of the economic situation in these countries has
been accompanied by a worsening of discriminatory actions
and practices against the expatriates and the implementation
of policies that frustrate the enjoyment of their hard-won
rights, leading to their expulsion from countries where they
have, for long, been making an honest living and to whose
economy they have been making great contributions. The
future of humankind cannot be seriously protected in the
absence of values that are inherent to sincere and fraternal
solidarity.
Human rights cannot be adequately promoted and
protected if, in many countries, poverty persists and if their
peoples continue to live on the periphery of development and
their populations continue to endure the hardship of extreme
poverty. Underdevelopment brews conditions conducive to
generalized and persistent violations of the most fundamental
rights of the human person, especially the rights of women
and children. Indeed, the poverty and precarious living
conditions generated by underdevelopment give rise to social
and political instability, which, in the end, will have an
enormous effect on international peace and security.
It therefore becomes imperative for us all to work
towards effective cooperation for development in order to
guarantee a minimum standard of human dignity and living
conditions, thus breaking the chain of poverty and human
suffering. I hope that the answer to some of these concerns
will be found during the World Summit for Social
Development.
Forty-eighth session - 4 October l993 5
In this regard, the African countries are facing a
particularly difficult economic and social situation. Affected
by drought and desertification, confronted with the social
and economic strangulation caused or worsened by many
armed conflicts, marginalized by a system of economic and
financial cooperation more prone to respond to the needs of
other regions and countries, and torn by widespread poverty
and the worsening of living conditions, the African countries
are in dire need of urgent measures on the part of the
international community to assist them in their necessary
internal development efforts.
Against this background, I commend the timely
initiative of the Japanese Government to promote the
convening of an International Conference on African
Development, set to take place this month in Tokyo. It is
my sincerest hope that this Conference will produce the
expected results. In this regard, developed countries should
increase substantially the resources earmarked to support
African countries in their development efforts, especially at
a time when these countries have embarked on fundamental
economic reforms, imprinting more dynamism on the private
sector, promoting the economic diversification of their
countries and introducing structural adjustments.
I share the views of those who advocate the need for
the democratization of Africa. I would, however, like to
emphasize that the promotion of democracy cannot be
reduced simply to the setting up of formal democratic
mechanisms and guarantees. Our own democratic
experience in Cape Verde has taught us that, although
democracy is the most desirable system of government and
should, at all times, deserve our support, its consolidation
and full acceptance by all the segments of the population
require a favourable internal economic climate so as to have
a positive impact on the creation of better living conditions
for all.
I would like to seize this opportunity to emphasize the
great interest that my country, as an island nation, attaches
to the preparatory work for the First Global Conference on
the Sustainable Development of Small Island Developing
States, which is to take place next year. It is my most
fervent hope that this Conference, the first initiative on the
implementation of the decisions and commitments
undertaken in the framework of Agenda 21, will produce
satisfactorily concrete results.
Cape Verde equally attaches utmost importance to the
ongoing negotiations on the draft convention on
desertification, in the implementation of a Rio Conference
decision. Let us hope that this draft Convention will be
concluded at an early date and will substantially contribute
to the creation of the international mechanisms needed to
deal effectively with the devastating effects of drought and
desertification, which have been causing immense damage to
the economy of the affected countries and to the global
environment as well.
We are living a historic moment, a moment full of
potential for a collective future of peace and development.
While on the one hand we have lately been confronting
painful realities and negative developments that have raised
real concerns for those of us interested in the maintenance
of international peace and security, on the other hand it is
comforting and encouraging to note the profound positive
changes that have taken place not only in inter-State
relations but also, and especially, in the redefinition of our
system of values which will, we hope, in peace and harmony
guide nations in their internal as well as in their international
relations in the coming decades.
We should seize the opportunity offered by the
remaining few years of this century to act with determination
and commitment with a view to consolidating democracy in
the world, promoting human rights and, at the same time and
with the same commitment and determination, recognizing
that the foundation for a new world order can reside only in
the development of countries and in cooperation amongst
them in order to arrive at solutions to the global problems
that affect us all.
This is my conviction as the Head of State of a small,
peace-loving country that has always advocated dialogue
among peoples and countries, and also as a citizen of this
world, which I wish were more humane and more united.
